Citation Nr: 0820836	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

What evaluation is warranted for left knee degenerative 
arthritis from December 14, 2005?


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from March 1976 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  The rating decision, in 
pertinent part, granted service connection for left knee 
degenerative arthritis; a 10 percent disability rating was 
assigned, effective from December 14, 2005.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The Board notes that the veteran's December 14, 2005 claim of 
entitlement to an increased rating for residuals of a left 
knee semilunar cartilage removal was denied in the 
aforementioned May 2006 rating decision.  The veteran's June 
2006 notice of disagreement, however, specifically limited 
his appeal to the 10 percent rating assigned for left knee 
degenerative arthritis.  

On appeal the veteran appears to raise the issue of 
entitlement to service connection for a sleep disorder 
secondary to bilateral knee pain.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

From December 14, 2005, the veteran's left knee has not been 
manifested by a limitation of either flexion to 30 degrees, 
or a limitation of extension to 15 degrees.

CONCLUSION OF LAW

From December 14, 2005, the criteria for an evaluation in 
excess of 10 percent for degenerative arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.    

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that degenerative arthritis is rated in accordance with Code 
5003.  That Code provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id.

The standard ranges of motion of the knee are extension to 
zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  More over, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Codes 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Factual Background

Review of the service medical records reveals that the 
veteran underwent left knee arthroscopy surgery in March 
1977.  An arthrotomy with medial meniscectomy was also 
accomplished.  

An August 1977 rating decision by the Jackson, Mississippi, 
RO granted entitlement to service connection for symptomatic 
residuals of a left knee semilunar cartilage removal, and a 
10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  The veteran did not appeal.  

The veteran submitted an increased rating claim for his left 
knee disorder on December 14, 2005.  

An October 2005 VA emergency room note shows that the veteran 
was seen for complaints of left knee pain.  He indicated that 
his knee "gave out" when he was walking, and that this 
occurred periodically.  The veteran denied left knee pain.  
X-ray examination showed no fracture or obvious dislocation.  
Knee sprain versus medial meniscal injury was diagnosed.  

A December 2005 VA outpatient orthopedic clinic consultation 
report shows that the veteran complained of left knee pain, 
but stated that his knee was gradually feeling better since 
his October 2005 fall.  He did complain of some minimal 
swelling, and intermittent pain.  Examination showed left 
knee range of motion to be from minus 7 to 110 degrees.  X-
rays showed degenerative changes.  

The report of a March 2006 VA orthopedic examination shows 
that the veteran complained of worsening left knee symptoms 
since reinjuring his knee in October 2005.  He described pain 
on a 5/7 scale up to 10.  He also complained of weakness, 
stiffness, swelling, instability, fatigue, and lack of 
endurance.  The use of various pain control medications was 
cited.  He described limitation of left knee flexion to only 
30 degrees when experiencing flare ups.  

Examination revealed an antalgic gait.  Range of motion 
testing, passive and active, of the left knee showed 10 
degrees short of full extension and 90 degrees of flexion.  
Pain was elicited on motion testing.  Left knee pain with 
medial compartment arthritis was diagnosed.  

The RO, in May 2006, in pertinent part, assigned a separate 
10 percent rating for left knee degenerative arthritis.  A 10 
percent rating was assigned pursuant to Code 5003.  The 
veteran appealed.  

An August 2006 private examination report notes that left 
knee examination revealed no joint effusions, and range of 
motion was from zero to greater than 100 degrees.  No laxity 
was present.  Localized primary osteoarthritis of the knee 
was diagnosed.  Another private examination report, dated 
later in August 2006, noted left knee examination showed no 
joint effusion, and maintained range of motion.  No joint 
line tenderness was discerned, and some patellofemoral 
crepitus was present.  Localized primary osteoarthritis was 
again diagnosed.  

The veteran testified at an August 2006 RO hearing.  He 
argued that the pain associated with his left knee caused him 
to have sleep-related problems.  See page two of hearing 
transcript.  He added that his knee was painful and caused 
functional impairment.  See pages three and four of 
transcript.  


Analysis

In order to receive a rating higher than 10 percent for left 
knee degenerative arthritis the evidence must show flexion 
limited to 30 degrees or less (Code 5260) or extension 
limited to 15 degrees or more (Code 5261).

Review of the evidence does not show the requisite degree of 
limited left knee motion at anytime since December 14, 2005, 
to warrant the assignment of a rating in excess of 10 
percent.  The evidence fails to show that flexion of the left 
leg is limited to 30 degrees, such that a rating of 20 
percent would be for assignment under Code 5260.  Further, 
limitation of left leg extension to 15 degrees or more is not 
shown.  In fact, as discussed above, a "maintained" range 
of motion and motion from zero to 100 degrees were reported 
in August 2006.  In the course of the veteran's March 2006 VA 
examination left knee active and passive range of motion 
studies revealed full extension less 10 degrees and 90 
degrees of flexion.  As such, in no way has the requisite 
limitation of motion been present at anytime since December 
14, 2005, to warrant the assignment of a rating in excess of 
10 percent.  

Hence, the 10 percent rating assigned for the left knee 
degenerative arthritis adequately compensates any pain or 
other functional loss that he may experience due to this 
disorder.  The medical evidence of record does not show that 
the veteran has any additional limitation of motion, or 
functional loss, which would entitle him to the next higher 
rating for left knee arthritis.  Thus, entitlement to a 
rating higher than 10 percent is denied.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  These statements, however, must 
be viewed in conjunction with the objective medical evidence 
as required by the rating criteria.  In this regard, however, 
the competent medical evidence discussed above is of far 
greater probative value.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee, from December 14, 
2005, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


